Citation Nr: 0939266	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as asbestosis, to include as due to asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1961 to May 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the RO 
which, in part, denied service connection for asbestosis.  In 
September 2009, a hearing was held at the RO before the 
undersigned member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran contends that he has a respiratory disorder at 
present which is related to asbestos exposure in service.  
The Veteran testified that he was exposed to asbestos from 
gloves that he wore to handle hot machine gun barrels, and 
from the various ships he served on in service.  

The service treatment records are silent for any complaints, 
treatment, abnormalities, or diagnosis referable to any 
respiratory problems.  The first evidence of any respiratory 
problem, diagnosed as chronic obstructive pulmonary disease 
(COPD) with bilateral apical pleural thickening, was noted on 
a VA chest x-ray study in June 1996.  A VA note in May 1998 
showed a history of emphysema, and a subsequent x-ray study 
in January 2001, showed lung changes consistent with 
emphysema.  

Letters from a private doctor, dated in September 2005 and 
2008, noted a history of exposure to asbestos products in 
service, as well as post-service exposure working as a boiler 
man, and that the Veteran was first diagnosed with asbestosis 
in 1996.  The physician indicated that pulmonary function 
studies showed evidence of obstructive lung disease with low 
normal lung volumes suggestive of concomitant interstitial or 
restrictive process with markedly impaired diffusing 
capacity, and that x-ray studies revealed small irregular 
opacities.  The diagnosis was pulmonary asbestosis.  The 
physician asserted that the PFT and x-ray findings along with 
the Veteran's bilateral clubbing of the fingers were 
consistent with pulmonary asbestosis.  

In contrast, a VA examiner in December 2007, indicated that 
there was no objective evidence of asbestosis, and opined 
that the Veteran's COPD with emphysema was most likely due to 
his 45 year history of smoking.  Although the VA examiner 
provided a detailed description of the Veteran's medical 
history, she did not offer any explanation as to the basis 
for her opinion.  That is, she did not discuss the 
significance of the clinical and diagnostic findings 
concerning the Veteran's respiratory problems, nor did she 
address the private medical opinion or the rational for that 
opinion.  

The Board is not competent to render a medical opinion and 
must rely on the findings and conclusions by qualified 
healthcare providers.  The evidentiary record as currently 
constituted shows that the Veteran may have been exposed to 
asbestos in service, that he was exposed to asbestos working 
as a boiler man for many years after service, that he had a 
45 year or more history of smoking.  The diagnoses entered in 
the record, however, appear conflicted.  

Given this, the claims file should be referred to a VA 
pulmonary specialist for an opinion and detailed analysis 
concerning the nature of the Veteran's current respiratory 
problems.  Specifically, whether the Veteran has an asbestos-
related respiratory disorder at present.  

Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The claims file and a copy of this 
remand should be forwarded to an 
appropriate VA specialist in the field of 
respiratory disease for an opinion as to 
the nature and etiology of any identified 
respiratory disorder.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that the Veteran has an 
identified asbestos-related respiratory 
disorder at present.  If so, the specific 
disorder should be identified and, if 
applicable, any co-existing respiratory 
disorder(s) unrelated to asbestos should 
be distinguished.  

It would be helpful if the examiner 
included a discussion of the nature of 
any identified asbestos-related disease.  
The VA examiner should review the VA 
examination reports, and the September 
2005 and 2008 private doctor's letters, 
and discuss them when arriving at the 
requested medical opinion.  If the 
examiner is only able to theorize or 
speculate as to this matter, this should 
be so stated, and the reason that is so 
explained.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

2.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Then, the AMC 
should readjudicate the merits of the 
claim.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

